Exhibit 10.17

COMPENSATION INFORMATION FOR NON-EMPLOYEE DIRECTORS

Medivation, Inc.

2009 Cash Compensation for Non-Employee Directors

 

Annual Retainer, all members

   $ 30,000

Annual Retainer for Chairman

   $ 10,000

Annual Retainer for Committee Chairs:

  

Audit Committee

   $ 7,500

Compensation Committee

   $ 5,000

Nominating and Corporate Governance Committee

   $ 5,000

Fee per Board Meeting:

  

Attended in Person

   $ 2,000

Attended Telephonically

   $ 1,000

Fee per Committee Meeting:

  

Attended in Person

   $ 1,000

Attended Telephonically

   $ 500

Medivation, Inc.

2009 Equity Compensation for Non-Employee Directors

Each non-employee director receives an annual grant of an option to purchase
15,000 shares of the Company’s Common Stock at the next available date of grant
pursuant to the Company’s Stock Option Grant Date Policy following the Annual
Meeting of Stockholders for the applicable year.